IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39642

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 728
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 21, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LARRY AURELIO LUCERO, JR., aka                   )     THIS IS AN UNPUBLISHED
LARRY LUCERO AURELIO, LARRY                      )     OPINION AND SHALL NOT
AURELIO, LUCERO AURELIO,                         )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for aggravated battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jordan E. Taylor, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Larry Aurelio Lucero, Jr. was convicted of aggravated battery, Idaho Code §§ 18-903(b),
18-907(b). The district court sentenced Lucero to a unified term of ten years, with a minimum
period of confinement of four years. Lucero appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lucero’s judgment of conviction and sentence are affirmed.




                                                   2